UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-50983 Ecotality, Inc. (Exact name of registrant as specified in its charter) Nevada 68-0515422 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Montgomery Street, Suite 2525 San Francisco, CA 94104 (415) 992-3000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ Smallerreportingcompany x (Donotcheckifasmaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x The number of shares outstanding of the registrant’s common stock as of May 10, 2013 was 25,629,930 shares. ECOTALITY, INC. TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Comprehensive Income for the three months ended March 31, 2013 and 2012 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II. OTHER INFORMATION 34 Item 1. Legal Proceedings 34 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Mine Safety Disclosures 35 Item 5. Other Information 35 Item 6. Exhibits 35 Signatures 36 Exhibit index 37 2 PART I. FINANCIAL INFORMATION Item 1.Financial Statements ECOTALITY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Receivables, net of allowance for bad debts of $93 and $96 as of March 31, 2013 and December 31, 2012, respectively Receivables, other Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets 33 37 Intangible assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued payroll Unearned revenue, current portion Warranty reserves Current portion of capital lease obligations Accrued liabilities, other Total current liabilities Long term portion of unearned revenue Convertible note, less unamortized discount of $55 and $62 as of March 31, 2013 and December 31, 2012, respectively Capital lease obligations 71 Other long term debt TOTAL LIABILITIES Stockholders’ equity: Series A convertible preferred stock, $0.001 par value, 200,000 shares authorized, 6,330 shares issued and outstanding as of March 31, 2013 and December 31, 2012 6 6 Common stock, $0.001 par value, 1,300,000 shares authorized, 23,830 and 23,754 shares issued and outstanding as of March 31, 2013 and December 31, 2012, respectively 24 24 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 ECOTALITY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) Three Months Ended March 31, (Unaudited) Revenue Product $ $ Service License - Total revenue Cost of goods sold Product Service Total cost of goods sold Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Loss from operations ) ) Interest income 2 Interest expense ) ) Other income, net 4 Income (loss) before income taxes ) Income tax expense ) (1 ) Net income (loss) $ ) $ Net income (loss) per share: Basic $ ) $ Diluted $ ) $ Weighted-average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 ECOTALITY, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) Three Months Ended March 31, (Unaudited) Net income (loss) $ ) $ Other comprehensive loss: Foreign currency translation adjustments (9
